I believe that the legislature did not intend by sec. 269.57 (1), Stats., to permit indiscriminate investigation of all the evidence that a party may discover or come into possession of after a cause of action has materialized. It seems to me that what was wanted will be completely taken care of if we interpret the words "action or special proceeding" to mean the lawful demand of one's right setting forth the facts constituting a cause of action.  The document to be inspected must bear a direct relation to the cause of action as well as not to be a privileged communication.Northern Wis. Co-op. Tobacco Pool v. Oleson, 191 Wis. 586,593, 211 N.W. 923; Worthington P.  M. Co. v. NorthwesternI. Co. 176 Wis. 35, 186 N.W. 156.  One party is not to have access to the files of the other party for the purpose of advising him of what his opponent may have learned of facts that will tend to impeach his testimony except as sec. 269.57 (1), Stats., has provided in personal-injury cases for a physical examination and "an inspection of such X-ray photographs as have been taken in the course of the treatment of such party for the injuries for which damages are claimed, and inspection of hospital records and other written evidence concerning the injuries claimed and the treatment thereof." The statute apparently was intended to bring into, the open the original or originating circumstances of the cause of action and was not calculated to compel a plaintiff or defendant to bring in before trial any and everything that may bear upon the truth or may or may not become material as the trial proceeds and accordingly as a party does or does not testify in a particular manner.
A statement of the claimant was made to an adjuster.  She now claims she was induced to make inaccurate statements. *Page 286 
If so, the matter would be without effect if sought to be used for the purposes of impeachment, but however this may be the request is for an order compelling appellant to produce a paper which came into being and has remained up to now of a character differing from those books and documents covering which the statute provides for inspection.  The case ofCespuglio v. Cespuglio, 238 Wis. 603, 300 N.W. 780, is one where the desired paper by reason of the relation of the parties and the nature of the cause of action took on a character placing it in the class described in sec. 269.57 (1), Stats. There the written statement by the defendant's insured was material and relevant to an issue between those plaintiffs and the defendant insurer because the plaintiffs by virtue of sec. 85.93, had a cause of action directly against the insurer on the policy and the insurer had set up as against the plaintiffs that it was not liable on the policy by reason of want of co-operation on the part of the insured.  The statement thus became material to the claim under the contract and was part thereof.